SOLVENT-FREE SOLID ELECTROLYTE

Primary Examiner: Gary Harris                 Art Unit: 1727       March 11, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 07/02/2020 was considered by the examiner.

Drawings
4.         The drawings were received on 03/26/2020.  These drawings are acceptable.

Allowable Subject Matter

5.	Claims 20-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 

However, Zhamu would not provide for a teaching of being solvent-free.  Zhamu teaches that the lithium salt and a liquid solvent can significantly increase the conductivity [0087] which would teach away from being solvent-free.
Applicant has provided sufficient specificity in describing the solvent free polymer electrolyte of independent Claim 20 as illustrated in figures 1-3 and taught within the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727